Plaintiff sues for separation on the ground of abandonment and cruel and inhuman treatment. Defendant counterclaims for separation on the same grounds. Judgment *784granting plaintiff a separation on the ground of abandonment awarding her the custody of the children, directing defendant to pay fifty dollars a week for the support and maintenance of plaintiff and the children, and dismissing on the merits defendant’s counterclaim, unanimously affirmed, with costs. As plaintiff was awarded judgment solely on the ground of abandonment, findings of fact numbered 7, 8, 11, 15 and 39, and conclusion of law numbered 3, which refer to the charge of cruelty, are unnecessary and are struck out. Present — Young, Carswell, Davis and Johnston, JJ.; Lazansky, P. J., not voting.